


Exhibit 10.58


[Execution]
FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July
1, 2013, is entered into by and among THE DIXIE GROUP, INC., a Tennessee
corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited liability
company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California corporation
(“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited liability company
(“Masland”; together with Dixie, Candlewick and Fabrica, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), THE PERSONS IDENTIFIED
AS THE LENDERS ON THE SIGNATURE PAGES HERETO (the “Lenders”), and WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of September 13, 2011, as
amended by the First Amendment to Credit Agreement, dated as of November 2,
2012, the Second Amendment to Credit Agreement, dated as of April 1, 2013, and
the Third Amendment to Credit Agreement, dated as of May 22, 2013 (as amended
hereby and as the same may be further amended, modified, supplemented, renewed,
restated or replaced, the “Credit Agreement”), among Agent, the Lenders and the
Borrowers, the Lenders have made loans and advances and provided other financial
accommodations to the Borrowers; and
WHEREAS, the Borrowers have requested that Agent and Lenders enter into this
Amendment to make certain changes to the Credit Agreement effective on (and
subject to the occurrence of) the Fourth Amendment Effective Date; and
WHEREAS, Agent and the Lenders are willing to amend the Credit Agreement as set
forth herein.
NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:
I.
DEFINITIONS

1.1    Additional Definitions. As used herein, the following terms shall have
the meanings given to them below, and the Credit Agreement is hereby amended to
include, in addition and not in limitation, the following:


“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated as of
July 1, 2013, by and among Borrowers, Lenders and Agent, as acknowledged and
agreed to by the Guarantors.
“Fourth Amendment Effective Date” means the date on which the conditions
precedent to the effectiveness of the Fourth Amendment shall have been satisfied
or waived by Agent.
“RFP” means Rothman Family Partnership, LLC, a Georgia limited liability
company, and its successors and assigns.
“Robertex” means Robertex Associates, Inc., a Georgia corporation.




--------------------------------------------------------------------------------




“Robertex Acquisition” means: (a) the acquisition by Masland of all of the Stock
of Robertex on the Fourth Amendment Effective Date in accordance with the
Robertex Acquisition Documents in consideration for cash in the amount of
approximately $2,262,150 and the issuance of the Rothman Note, (b) the merger of
Robertex with and into Masland (with Masland as the surviving limited liability
company) on the Fourth Amendment Effective Date, (c) the lease by Masland from
Rothman and RFP of the real property located at 207 Boling Industrial Boulevard,
Calhoun, Georgia pursuant to the Rothman Lease, and (d) all of the other
transactions contemplated by the Robertex Acquisition Documents or related
thereto.
“Robertex Acquisition Documents” means, collectively, the following (as the same
may be amended, modified, supplemented, renewed, restated or replaced): (a) the
Securities Purchase Agreement, dated as of June 30, 2013, between Masland, as
buyer, and Rothman, as seller, (b) the Plan of Merger, dated as of the Fourth
Amendment Effective Date, between Robertex and Masland, (c) the Articles of
Merger of Robertex Associates, Inc. with and into Masland Carpets, LLC (the
“Robertex Articles of Merger”) to be filed with the Secretary of State of the
State of Georgia on or promptly following the Fourth Amendment Effective Date,
(d) the Commercial Lease/Purchase Agreement, dated as of the Fourth Amendment
Effective Date, between Masland, as tenant, and Rothman and RFP, as owner (the
“Rothman Lease”), and (e) all of the other agreements, documents and instruments
executed and delivered in connection with the foregoing or related thereto.
“Robertex Assets” means all of the assets of Robertex which were acquired by
Masland in connection with the Robertex Acquisition.
“Rothman” means Robert P. Rothman, an individual residing in the State of
Georgia, and his successors and assigns.
“Rothman Indebtedness” means the Indebtedness incurred by Masland to Rothman in
connection with the Robertex Acquisition evidenced by the Rothman Note and
secured by the Specified Robertex Assets; provided, that, the aggregate
principal amount of such Indebtedness shall not exceed $4,000,000 at any time.
“Rothman Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the Fourth Amendment Effective Date, by and among Agent, Rothman and RFP, as
acknowledged and agreed to by the Loan Parties, as the same may be amended,
modified, supplemented, renewed, restated or replaced.
“Rothman Loan Documents” means, collectively, the following (as the same may be
amended, modified, supplemented, renewed, restated or replaced): (a) the
Purchase Money Promissory Note, dated as of June 30, 2013, by Masland in favor
of Rothman in the original principal amount of $4,000,000 (the “Rothman Note”),
(b) the Security Agreement, dated as of June 30, 2013, between Masland, as
debtor, and Rothman, as secured party (the “Rothman Security Agreement”), (c)
the Guaranty Agreement, dated as of June 30, 2013, by Dixie in favor of Rothman
(the “Rothman Guaranty”), (d) the UCC financing statement naming Rothman, as
secured party, and Masland, as debtor, to be filed with the Clerk of the
Superior Court of Gordon County, Georgia with respect to the Specified Robertex
Assets, and (e) all of the other agreements, documents and instruments executed
and delivered in connection with the foregoing or related thereto.




--------------------------------------------------------------------------------




“Specified Robertex Assets” means the Robertex Assets described on Schedule A to
the Fourth Amendment and the products and proceeds thereof.
1.2    Amendments to Definitions.


(a)Eligible M&E. Schedule 1.1 of the Credit Agreement is hereby amended by
deleting clause (c) of the definition of “Eligible M&E” in its entirety and
replacing it with the following:


“(c) it is (i) located at the ColorMaster dye house in Calhoun, Georgia or is
subject to a Lien in favor of Lineage PCR, Inc. (it being understood that this
clause (i) shall no longer apply after the payment and satisfaction of the
ColorMaster Indebtedness and the release of all Liens granted to Lineage PCR,
Inc. securing such Indebtedness), (ii) located at the premises leased by Masland
from Rothman and RFP in Calhoun, Georgia or is subject to a Lien in favor of
Rothman (it being understood that this clause (ii) shall no longer apply after
the payment and satisfaction of the Rothman Indebtedness and the release of all
Liens granted to Rothman securing such Indebtedness), or (iii) not located at
one of the locations in the continental United States set forth on Schedule
4.30;”.
(b)Permitted Indebtedness. Schedule 1.1 of the Credit Agreement is hereby
amended by deleting clause (e)(iii) from the definition of “Permitted
Indebtedness” in its entirety and replacing it with the following:


“(iii) the unsecured guaranty of the ColorMaster Indebtedness by Dixie pursuant
to a certain guaranty dated as of the First Amendment Effective Date, the
unsecured guaranty of the Rothman Indebtedness by Dixie pursuant to the Rothman
Guaranty, and other unsecured guarantees with respect to Indebtedness of a
Borrower or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness”.
(c)Permitted Investments. Schedule 1.1 of the Credit Agreement is hereby amended
by deleting clause (m) from the definition of “Permitted Investments” in its
entirety and replacing it with the following:


“(m) (i) so long as no Event of Default has occurred and is continuing or would
result therefrom, the ColorMaster Purchase, (ii) so long as no Event of Default
has occurred and is continuing or would result therefrom, the Robertex
Acquisition, and (iii) so long as no Event of Default has occurred and is
continuing or would result therefrom, and the Payment Conditions have been
satisfied, any other Investments (including Acquisitions).”
(d)Permitted Purchase Money Indebtedness. Schedule 1.1 of the Credit Agreement
is hereby amended by deleting the definition of “Permitted Purchase Money
Indebtedness” in its entirety and replacing it with the following:


“Permitted Purchase Money Indebtedness” means, as of any date of determination,
(a) the ColorMaster Indebtedness, (b) the Rothman Indebtedness, and (c) other
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $20,000,000.




--------------------------------------------------------------------------------




1.3    Interpretation. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Credit Agreement.


II.
EVENTS OF DEFAULT



3.1    Events of Default. Section 8.7 of the Credit Agreement is amended by
deleting such Section in its entirety and replacing it with the following:


“8.7 If there is a default in one or more agreements to which a Loan Party or
any of its Subsidiaries is a party with one or more third Persons relative to
either (a) the ColorMaster Indebtedness, (b) the Rothman Indebtedness, or (c)
Indebtedness of a Loan Party or any of its Subsidiaries involving an aggregate
amount of $3,000,000 or more, and, in each case, such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party’s or its Subsidiary’s obligations thereunder;”.
III.
CONDITIONS PRECEDENT



3.1    Subject to Section 3.2 below, this Amendment shall be and become
effective as of the date hereof (the “Fourth Amendment Effective Date”), subject
to the conditions set forth in this Section III having been satisfied (it being
understood and agreed that this Amendment may be executed and delivered in
escrow pending release upon satisfaction of such conditions):


(a)Execution of Amendment. Agent shall have received fully executed counterparts
of this Amendment.


(b)Rothman Intercreditor Agreement. Agent shall have received, in form and
substance satisfactory to Agent, the Rothman Intercreditor Agreement, duly
authorized, executed and delivered by Rothman and RFP and acknowledged by each
Loan Party.


(c)Robertex Acquisition. Agent shall have received, in form and substance
satisfactory to Agent, true, correct and complete copies of the Robertex
Acquisition Documents and the Rothman Loan Documents, in each case duly
authorized, executed and delivered by the parties thereto, and Masland shall
consummate the Robertex Acquisition simultaneously with the effectiveness of
this Amendment.


(d)Amendment Fee. Agent shall have received an amendment fee in the amount of
$25,000 to be apportioned on a pro-rata basis among the Lenders according to
each Lender’s Commitment, and Borrowers hereby authorize Agent to charge the
Loan Account for such amendment fee.


(e)Accuracy of Representations and Warranties. Each of the representations and
warranties of the Loan Parties set forth in Section 4 of the Credit Agreement
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof).






--------------------------------------------------------------------------------




(f)Other Documents. Agent shall have received such other agreements, documents,
instruments and information executed and/or delivered by the Loan Parties as
Agent may reasonably request.


3.2    Notwithstanding anything to the contrary set forth in Section 3.1 hereof,
prior to the inclusion of any Accounts or Inventory acquired in connection with
the Robertex Acquisition as Eligible Accounts or Eligible Inventory, Agent shall
have received a certified copy of the Robertex Articles of Merger, as filed with
the Secretary of State of the State of Georgia.


IV. MISCELLANEOUS


4.1    Acknowledgments Regarding Rothman Indebtedness and Rothman Intercreditor
Agreement. In connection with the Robertex Acquisition, (a) each Lender
acknowledges that Agent is entering into the Rothman Intercreditor Agreement in
substantially the form presented by Agent to Lenders prior to the date hereof,
(b) each Lender consents to the terms of the Rothman Intercreditor Agreement,
including, without limitation, Agent’s agreement contained therein that it shall
not have a first priority Lien on any of the Specified Robertex Assets until the
payment and satisfaction of the Rothman Indebtedness, (c) Agent and each Lender
agrees that, notwithstanding any contrary terms set forth in the Credit
Agreement or any other Loan Document, the Specified Robertex Assets shall not be
subject to a first priority Lien in favor of Agent until the payment and
satisfaction of the Rothman Indebtedness, (d) each Borrower agrees that it shall
notify Agent in writing of the payment and satisfaction of the Rothman
Indebtedness within 5 Business Days after the payment and satisfaction thereof,
(e) each Borrower agrees that the Specified Robertex Assets shall automatically
become subject to a first priority Lien in favor of Agent upon the payment and
satisfaction of the Rothman Indebtedness, regardless of whether any Borrower has
provided Agent notice of such payment and satisfaction, and (f) each Borrower
agrees that, following the payment and satisfaction of the Rothman Indebtedness,
it shall comply with all of the provisions of Section 5.12 of the Credit
Agreement with respect to the Specified Robertex Assets within 10 days after
Agent’s request therefor.


4.2    No Additional Obligations. The Borrowers acknowledge and agree that the
execution, delivery and performance of this Amendment shall not create (nor
shall the Borrowers rely upon the existence of or claim or assert that there
exists) any obligation of any of Agent or Lenders to consider or agree to any
other amendment of or waiver or consent with respect to the Credit Agreement or
any other instrument or agreement to which Agent or any Lender is a party
(collectively, an “Additional Amendment” or “Consent”), and in the event that
Agent and the Lenders subsequently agree to consider any requested Additional
Amendment or Consent, neither the existence of this Amendment nor any other
conduct of Agent or the Lenders related hereto, shall be of any force or effect
on the Lenders’ consideration or decision with respect to any such requested
Additional Amendment or Consent, and the Lenders shall not have any obligation
whatsoever to consider or agree to any such Additional Amendment or Consent.


4.3    Acknowledgments and Stipulations. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower acknowledges, stipulates and agrees
that (a) the Loan Documents executed by each Borrower are legal, valid and
binding obligations of such Borrower enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally; (b) the
Liens granted by each Borrower to Agent in the Collateral are valid and duly
perfected, first priority Liens, subject only to Permitted Liens; (c) each of
the recitals contained at the beginning of this Amendment is true and correct;
and (d) prior to executing this Amendment, each Borrower consulted with and had
the benefit of advice of legal counsel of its own selection and has relied




--------------------------------------------------------------------------------




upon the advice of such counsel, and in no part upon the representation of
Agent, any Lender or any counsel to Agent or any Lender concerning the legal
effects of this Amendment or any provision hereof.


4.4    Additional Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that on the Fourth Amendment Effective Date and
after giving effect to the amendments and waivers contained herein: (a) the
representations and warranties contained in Section 4 of the Credit Agreement
shall be correct in all material respects on and as of such date as though made
on and as of such date, (b) no Default or Event of Default exists under the
Credit Agreement on and as of such date. Without limitation of the preceding
sentence, each Borrower hereby expressly re-affirms the validity, effectiveness
and enforceability of each Loan Document to which it is a party (in each case,
as the same may be modified by the terms of this Amendment).


4.5    Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes or modifications to the Loan Agreement or any of the other Loan
Documents are intended or implied, and in all other respects, the Loan Agreement
and each of the other Loan Documents is hereby specifically ratified, restated
and confirmed by all parties hereto as of the date hereof. To the extent that
any provision of the Loan Agreement or any of the other Loan Documents are
inconsistent with the provisions of this Amendment, the provisions of this
Amendment shall control. All references in the Loan Agreement (including without
limitation the Schedules thereto) to the “Agreement” and all references in the
other Loan Documents to the “Loan Agreement” shall be deemed to refer to the
Loan Agreement, as amended hereby.


4.6    Further Assurances. The Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.


4.7    Governing Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


4.8    Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.


4.9    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


4.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
[Signatures on Next Page]




--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWERS:
THE DIXIE GROUP, INC.


By: /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: VP / CFO
 
CANDLEWICK YARNS, LLC


By: /s/ Jon A.Faulkner
Name: Jon A. Faulkner
Title: President
 
FABRICA INTERNATIONAL, INC.


By: /s/ Jon A. FaulknerName: Jon A. Faulkner
Title: President
 
MASLAND CARPETS, LLC


By: /s/ Jon A. FaulknerName: Jon A. Faulkner
Title: President



AGENT AND LENDERS:
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender


By: /s/ Matt Mouledous
Name: Matt Mouledous
Title: VP
 
BANK OF AMERICA, N.A.,
as a Lender


By: /s/ Robert B. H. Moore
Name: Robert B. H. Moore
Title: Senior Vice President







--------------------------------------------------------------------------------




GUARANTOR’S ACKNOWLEDGEMENT
The undersigned, a guarantor of the “Obligations” of THE DIXIE GROUP, INC., a
Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited
liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California
corporation (“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited liability
company (“Masland”; together with Dixie, Candlewick and Fabrica, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), under and as defined
in that certain Credit Agreement, dated as of September 13, 201, as amended by
the First Amendment to Credit Agreement, dated as of November 2, 2012, the
Second Amendment to Credit Agreement, dated as of April 1, 2013, the Third
Amendment to Credit Agreement, dated as of May 22, 2013, and the Fourth
Amendment to Credit Agreement (the “Fourth Amendment”), dated as of the date
hereof (as amended, restated, supplemented, or otherwise modified prior to the
date hereof, the “Credit Agreement”) among the Borrowers, the lenders party
thereto (the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”), hereby
(a) acknowledges receipt of the foregoing Fourth Amendment; (b) consents to the
terms thereof and the execution thereof by the Borrowers; (c) reaffirms its
obligations pursuant to the terms of the Guaranty Agreement, dated as of
September 13, 2011, by the undersigned in favor of Agent and Lenders (the
“Guaranty”); and (d) acknowledges that Agent and the Lenders may amend, restate,
extend, renew or otherwise modify the Credit Agreement and any indebtedness or
agreement of the Borrowers, or enter into any agreement or extend additional or
other credit accommodations to the Borrowers, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for the Borrowers’ present and future
Obligations. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.
 
C-KNIT APPAREL, INC.


By: /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: President









